Citation Nr: 0942758	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-05 698	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for service-connected psychiatric disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected right leg varicose veins 
disability.

3.  Entitlement to service connection for right and left 
wrist disorders.

4.  Entitlement to service connection for right and left knee 
disorders.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities(TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 2001 to 
September 2004.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision issued by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) located in Seattle, Washington.  The 
appellant subsequently relocated to Kentucky, and the RO in 
Louisville, Kentucky, certified the case to the Board.  

The appellant is appealing the initial ratings that were 
assigned for his psychiatric and varicose veins disabilities 
after service connection was granted.  Thus, the appellant 
is, in effect, asking for higher ratings effective from the 
date service connection was granted (September 16, 2004).  As 
a result, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.

While the case was in appellate status, the appellant's 
disability evaluation for the psychiatric disability was 
increased from 30 to 50 percent, effective from September 16, 
2004.  The disability evaluation for the varicose veins 
disability was also increased, from zero percent to 10 
percent, effective September 16, 2004.  However, it is 
presumed that the appellant is seeking the maximum benefit 
allowed by law and regulation for that disability, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Because the increases in 
the evaluations of the psychiatric and varicose veins 
disabilities do not represent the maximum ratings available 
for the respective conditions, the appellant's claims remain 
in appellate status, and the issues on appeal are as stated 
on the first page, above.

In August 2009, a Travel Board hearing was held at the 
Louisville RO before the undersigned Veterans Law Judge.  A 
transcript is in the claims file.  At the appellant's 
request, the case was held open for 30 days to permit him to 
submit additional medical evidence.  No such evidence has 
been submitted, and the case is ready for appellate review.

The TDIU issue, including an extraschedular rating for the 
psychiatric disability, and the bilateral wrist and knee 
service connection issues are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Throughout this claim and appeal, the appellant's 
psychiatric disability has been manifested by sleep 
impairment, anxiety, depression, irritability, social 
isolation, impulsive behavior, mood swings, worrying, loss of 
energy and motivation, some pressured speech, and impatience.

2.  Throughout this claim and appeal, the appellant's Global 
Assessment of Function (GAF) score has ranged from 51 to 60.

3.  Throughout this claim and appeal, the appellant's right 
leg varicose veins have been manifested by subjective 
complaints of pain worsened by activity, some use of 
compression stockings, and no objective clinical evidence of 
persistent edema incompletely relieved by elevation of the 
extremity.

4.  There is no clinical evidence of stasis pigmentation or 
eczema in the right leg.



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 50 percent have not been met for the appellant's 
psychiatric disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code (DC) 9433 (2009); Fenderson v. West, 12 Vet. App. 119 
(1999).

2.  The schedular and extraschedular criteria for an initial 
evaluation in excess of 10 percent have not been met for the 
varicose veins of the right leg.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The appellant's psychiatric and varicose veins disability 
claims both arise from his disagreement with the initial 
evaluations that was assigned to those disabilities following 
the grant of service connection.  Courts have held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As a result, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  Private and VA outpatient 
medical treatment records have also been associated with the 
claims file.  The appellant was afforded VA medical 
examinations in February 2005, and January 2008.  A medical 
opinion is adequate when it is based upon consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Each one of these examinations was conducted by a 
medical professional, and the associated reports reflect 
review of the appellant's prior medical records.  The 
examinations included reports of the symptoms for each 
disability and demonstrated objective evaluations.  The 
examiners were able to assess and record the condition of the 
appellant's right leg.  Psychiatric examinations were 
accomplished, including psychological testing.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's disabilities.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board concludes that the appellant 
was afforded adequate examinations.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant had the opportunity to present 
testimony during his August 2009 Travel Board hearing.  He 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  He had previously been given 
more than one year in which to submit evidence after the RO 
gave him notification of his rights under the pertinent 
statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for psychiatric and 
varicose veins disabilities, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Claims for Increased Rating

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the Veteran's STRs; VA treatment records dated 
between 2005 and 2007; private treatment records dated 
between 2005 and 2006; the reports of VA examinations 
conducted in February 2005, and January 2007; and the 
transcript from the August 2009 Travel Board hearing.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that, 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The appellant contends that the severity of both of his 
claimed disabilities is not reflected in the currently 
assigned evaluations.  During his August 2009 Travel Board 
hearing, he testified that his varicose veins caused him pain 
and fatigue in his right leg.  He said that he experienced 
swelling beneath the right knee and that support hose did not 
offer him any relief.  He further testified that his 
psychiatric disability had had an adverse affect on his 
relationships, that it caused him to lose patience with his 
son, that he could be easily agitated and that he did not 
have many friends.  He reported feeling depressed and having 
a checkered work history and that his capacity to work 
depended on his energy level and mood.  The appellant further 
reported having road rage and obsessing about things.  He 
testified that he was taking medication only for attention 
deficit disorder and that he was not taking anything for his 
depression.

A.  Psychiatric disability

The Board notes that service connection was originally 
granted for dysthymic disorder, effective from September 
2004; the psychiatric disability is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
9433.

The regulations state that, under the General Rating Formula 
for Mental Disorders, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health - 
illness, and a 51-60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between February 2005 and January 2007, the appellant's GAF 
score ranged from 51 to 60.

Review of the appellant's service medical treatment records 
reveals that he was seen in the Mental Health department in 
July 2004.  He was not interested in treatment at that time 
and he was not interested in any medications.  He said he 
went to work every day and did his job.  He was not suicidal 
and there was no clinical evidence that he was unfit for 
duty.  No diagnosis was rendered.

In February 2005, the Veteran underwent a VA psychiatric 
examination; he complained of having trouble sleeping, 
feeling down in the dumps and not being very motivated.  He 
said that his symptoms could occur as often as daily and that 
the symptoms could last for hours or for days.  He also 
reported experiencing panic attacks up to 12 times per month.  
He had not been in receipt of any inpatient treatment or 
emergency room treatment for his psychiatric disability.  On 
mental status examination, the appellant was oriented within 
normal limits.  His appearance and hygiene were appropriate.  
His affect, mood, communication and memory were normal.  
There was no history of hallucination or delusions and none 
were observed by the examiner.  There were no obsessional 
rituals; however, rumination and obsessive worrying were 
present.  Abstract thinking was normal and his judgment was 
not impaired.  The appellant did not have any suicidal or 
homicidal ideation.  The examiner rendered an Axis I 
diagnosis of dysthymia and attention deficit disorder 
combined, and assigned a GAF score of 56.

Review of the 2006 to 2007 treatment records from a Family 
Medical Center reveals that the appellant had been receiving 
treatment for attention deficit disorder.  His VA treatment 
records from 2005 to 2007 indicate that he sought treatment 
in December 2005 for complaints of worry, depression and 
anxiety.  The associated intake clinic note states that the 
appellant had chronic anxiety and that he could easily become 
verbally angry and abusive.  A January 2006 psychiatric 
consultation note indicates that the appellant complained of 
anxiety, depression and worry.  He said that he had no 
motivation and that his house was getting messy.  On mental 
status examination, the appellant was noted to be well-
groomed.  His mood was dysthymic, he denied suicidal and 
homicidal ideation, his speech was relevant and regular, his 
memory and concentration were intact and he had no psychotic 
symptoms.  The appellant was alert and oriented.  The doctor 
assigned a current GAF score of 60; the past year GAF score 
was also 60.  Two weeks later, he was noted to exhibit signs 
of psychomotor agitation.  He reported impulsive behavior and 
mood swings.  He reported sleeping well and denied suicidal 
and homicidal feelings and ideation.  His grooming and 
hygiene were described as adequate.  His speech was pressured 
and his affect and mood were irritable.  He was alert and 
oriented times three.  He denied hallucinations and 
delusions.  A GAF score of 55 was assigned. 

In October 2006, the appellant complained of poor motivation 
and energy.  He was alert and oriented and he was neatly 
groomed and dressed.  His speech was clear and coherent and 
his memory and concentration were grossly intact.  The 
appellant's affect was anxious, but there was no evidence of 
any thought disorder or psychosis.  The appellant denied 
thoughts of harm to himself or others.  He said that he was 
sleeping well.  The appellant's insight and judgment were 
described as fair.  A December 2006 mental health outpatient 
note indicates that the appellant reported losing his job 
because he had stomped a cat to death at work.  His speech 
was somewhat tangential and circumstantial.  The appellant 
reported variable sleep.  His hygiene was good and he had 
appropriate attire.  There were no psychomotor abnormalities.  
The appellant was alert and oriented times three.  He denied 
suicidal/homicidal ideation, delusions, hallucinations and 
obsessions.  His insight and judgment were good.  He had a 
current GAF score of 55; his past year GAF score was also 55.  
A January 2007 behavioral medicine note states that the 
appellant's clothing was appropriate and that his grooming 
was good.  His eye contact was good and his speech was normal 
without pressure.  There was no evidence of hallucinations, 
delusions or illusions.  A GAF score of 55 was assigned.  It 
was noted that he was not taking his prescribed psychotropic 
medications.

The appellant underwent a VA psychological examination in 
January 2007; this included a battery of psychometric tests.  
The examiner reviewed the appellant's medical records, 
including his STRs.  The appellant denied any psychiatric 
hospitalization.  The examiner noted that the appellant did 
not appear to be medication-compliant.  The appellant 
reported poor social interaction, occasional difficulty 
following instructions, decreased concentration, and 
inappropriate behaviors.  He denied a history of 
assaultiveness, suicide attempts, homicide attempts and 
suicidal and homicidal ideation.  The appellant described 
himself as emotionally labile.  On mental status examination, 
the appellant was dressed appropriately with no grooming 
defects.  His manner was somewhat bizarre and his speech was 
highly pressured and circumstantial.  There were no delusions 
or hallucinations.  He made inappropriate comments.  No panic 
attacks were reported, although the appellant did report 
variable sleep.  Testing revealed high anxiety and tension, 
as well as an uncertainty about the future.  The appellant's 
short-term memory and long-term memory were intact.  The 
appellant reported cryng, loss of interest, indecisiveness, 
loss of energy, irritability, difficulty with concentration 
and fatigue.  The examiner rendered Axis I diagnosis of 
generalized anxiety disorder and dysthymic disorder.  The 
examiner rendered a GAF score of 51.

The medical evidence shows that the appellant's psychiatric 
symptomatology was severe enough to result in anxiety, 
worrying, rumination, depression, sleep impairment, 
disturbances of motivation and mood, irritability and 
argumentativeness.  These symptoms were severe enough that 
the appellant needed psychiatric outpatient treatment and 
medication.  These psychiatric symptoms more closely 
approximate the criteria for a 50 percent evaluation. 

However, the appellant is not entitled to an initial 
evaluation in excess of 50 percent.  The medical reports show 
that he does not experience suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships, which are the types of 
findings which would support a 70 percent evaluation.  Nor 
does the evidence indicate that he experiences total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, such as to 
support a 100 percent evaluation.  

The objective findings of the Veteran's VA outpatient 
psychiatric treatment and the VA examinations of February 
2005, and January 2007 contain no evidence that his symptoms 
are so incapacitating as to border on gross repudiation of 
reality.  In each instance, he has been found to be oriented 
and capable of expressing himself in a coherent and fairly 
logical manner and, despite some significant psychiatric 
symptoms, the appellant's speech and manner were essentially 
appropriate all of the time.  The evidence of record reveals 
no psychotic behavior and no suicidal or homicidal ideation.  
The appellant has been able to maintain his personal hygiene 
and other activities of daily living.  He has been able to 
care for his young son.  He has never been noted to be other 
than alert and oriented.  While he has had some difficulty in 
adapting to stressful circumstances and problems maintaining 
effective relationships, the Board finds that an initial 
evaluation in excess of 50 percent is not warranted.

As noted above, the findings set forth above most closely 
approximate those necessary for the 50 percent schedular 
evaluation.  The findings needed for the next higher 
schedular evaluation are not currently demonstrated.

B.  Right leg varicose veins disability

The Board notes that service connection was originally 
granted for right leg varicose veins, effective from 
September 2004.  The Veteran's right leg varicose veins have 
been initially evaluated as 10 percent disabling pursuant to 
the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 
7120.  

Under DC 7120, a 100 percent disability evaluation is 
assigned when findings of massive board-like edema and 
constant pain can be attributed to the effects of varicose 
veins.  A 60 percent evaluation is warranted when there is 
persistent or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 40 percent evaluation 
is warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 20 percent rating is assigned for persistent 
edema, incompletely relieved by elevation, with or without 
beginning stasis pigmentation or eczema.  Intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery is assigned 
a 10 percent evaluation. 

The appellant underwent a VA medical examination in February 
2005; he complained of pain and dark pigmentation of the 
skin.  He said that the condition was uncomfortable.  The 
appellant stated that he had not lost any time from work due 
to the varicose veins disability.  On physical examination, 
the examiner did not see any skin changes.  The right leg did 
not have any ulcer formation, edema, pigmentation or eczema.  
The examiner noted that the appellant was able to do all 
activities of his job and his daily living.

Review of the private medical evidence of record reveals that 
the appellant sought emergency room care for his right leg 
varicose veins in November 2005.  Superficial venous 
varicosities were observed on the appellant's right thigh; 
there was associated tenderness.  Gait and weight bearing 
were described as normal.  The appellant's vascular findings 
and pulses were normal.  

Review of the appellant's VA medical treatment reveals that 
he was seen in an intake clinic in December 2005; at that 
time, he did not have any edema of the extremities.  The use 
of compression stockings was noted in 2006.  An October 2006 
note states that the appellant did not have any edema of his 
extremities.

The appellant underwent another VA medical examination in 
January 2007; the examiner reviewed his medical records.  The 
appellant complained of intermittent throbbing pain that 
occurred mostly with activity.  He denied constant pain; he 
also denied any significant restriction to his activities of 
daily living.  He denied fatigue, loss of sensation, edema 
and swelling in the right leg.  He stated that he missed some 
work, three days per year, due to right leg pain.  The 
appellant reported no surgery and said that rest would 
alleviate his symptoms and that he occasionally used 
compression stockings.  On physical examination, there were 
tortuous dilated superficial varicosities of the right leg.  
There was no hyperpigmentation of the right leg.  There was 
no ulceration or eczema.  No edema was present.

The Board finds that the appellant's varicose veins of the 
right lower extremity do not equal or approximate the rating 
criteria for more than a 10 percent disability evaluation.  
The clinical evidence of record demonstrates only complaints 
about pain in the right leg, especially after standing or 
walking.  The appellant never mentioned any problem with 
swelling when he sought treatment between 2005 and 2007; he 
did not mention swelling when discussing his symptoms prior 
to the August 2009 Board hearing - the first time he reported 
experiencing right leg swelling.  There are no clinical 
findings of persistent edema in either lower extremity and, 
in fact, there is not one single complaint of, or finding of, 
any right leg edema or swelling in the clinical record.  The 
appellant also denied experiencing any leg swelling at the 
January 2007 VA examination.  There are no findings of 
subcutaneous induration, stasis pigmentation, eczema or 
ulceration in the clinical evidence of record.  There have 
been no clinical findings of any skin lesions or skin changes 
associated with the varicose veins in the appellant's right 
leg.  The current manifestations of the right lower extremity 
varicose veins do not equate with or approximate the 
schedular rating criteria for more than the currently 
assigned 10 percent disability evaluation that has been in 
effect since September 2004.

The appellant contends that he experiences persistent edema 
in his right lower extremity as well as hyperpigmentation due 
to his service-connected varicose veins.  Regarding the 
weight to be given the appellant's testimony, the case of 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), applies, 
wherein the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis. . . " 
or etiology.  Here, the appellant is not competent to offer 
any opinion as to whether any particular lesion constitutes 
varicose vein ulceration, eczema, or stasis pigmentation.  
Nor is he competent to offer any opinion as to whether or not 
any swelling constitutes edema or whether any edema present 
is etiologically due to his varicose veins.  In addition, the 
medical evidence is conclusive in showing no edema or skin 
lesions from varicose veins in right lower extremity.  
Therefore, the current manifestations of the right lower 
extremity varicose veins do not equate with or approximate 
the schedular rating criteria for the next higher disability 
evaluation.

C.  Additional considerations

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

The psychiatric disability is remanded for extraschedular 
consideration below.  However, the record reflects that the 
appellant has not required any hospitalization for the 
service-connected right leg varicose veins, and that the 
manifestations of that disability are not in excess of those 
contemplated by the currently assigned 10 percent rating.  
Furthermore, although the appellant experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the right leg varicose 
veins would be in excess of that contemplated by the assigned 
rating.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the right leg varicose veins 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  As discussed 
above, there are higher ratings available for this 
disability, but the required manifestations had not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in regard to the varicose 
veins disability.  The appellant has not required any 
hospitalization for this disability; nor has he required any 
extensive treatment.  In January 2007, he reported that he 
had lost three days from work due to the right varicose veins 
during the prior twelve months.  The appellant has not 
offered any objective evidence of any symptoms due to the 
right leg disability that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating for the right 
leg varicose veins disability is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own). 

In this case, the varicose veins symptoms described by the 
appellant fit squarely within the criteria found in the 
relevant diagnostic code for varicose veins.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability. For these reasons, referral for 
extraschedular consideration is not warranted for the 
varicose veins disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that the varicose vein disability has been 
more severe than the assigned disability rating reflects.  He 
maintains that he experiences swelling in the area of the 
right knee that his due to his varicose veins disability; but 
there are no clinical findings of any right leg edema.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

The Board has carefully considered the appellant's 
contentions and testimony.  In this case, however, the 
competent medical evidence offering detailed descriptions of 
the right lower extremity and specialized determinations 
pertinent to the rating criteria are the most probative 
evidence with regard to evaluating the pertinent symptoms for 
the varicose veins disability on appeal.  The lay testimony 
has been considered together with the probative medical 
evidence clinically evaluating the severity of the varicose 
veins disability symptoms.  The same analysis holds true for 
the appellant's psychiatric disability.  The preponderance of 
the most probative evidence does not support assignment of 
any higher ratings.

Finally, based upon the guidance of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has considered 
whether any staged rating is appropriate for either one of 
the claimed disabilities.  As reflected in the decision 
above, the Board did not find variation in the Veteran's 
symptomatology or clinical findings for either disability 
that would warrant the assignment of any staged rating for 
his psychiatric and varicose veins, as the Court has 
indicated can be done in this type of case.  Based upon the 
record, the Board finds that at no time during the 
claim/appellate period have the disabilities on appeal been 
more disabling than as currently rated.

The preponderance of the evidence is against each increased 
rating claim, and there is no reasonable doubt to be resolved 
in favor of the Veteran in relation to either one of his 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an initial schedular evaluation in excess of 
50 percent for the service-connected psychiatric disability 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the right leg varicose veins disability, on either a 
schedular basis or extraschedular basis, is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such a claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that a veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  


With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate "claim" for benefits, but rather, can be 
part of a claim for increased compensation.  Rice v. 
Shinseki, supra, at 453-54.  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether a veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has reasonably contended 
that he is unemployable due to the service-connected 
psychiatric disability.  In this regard, the Board notes that 
the appellant's August 2009 Board hearing testimony included 
a discussion concerning the fact that the appellant has had a 
checkered work history and that he had only been working at 
odd jobs since April 2009.  He testified that he was only 
working about 15 to 20 hours per week and that he did not 
work more because his psychiatric disability made him feel 
depressed, apathetic and lethargic.  Therefore, the Board 
finds the record has reasonably raised the issue of 
entitlement to a TDIU as an element of the increased rating 
claim for the psychiatric disability.  Since entitlement to a 
TDIU is part of the appellant's increased rating claim, the 
proper remedy here is for the Board to remand, rather than 
refer, the TDIU issue to the agency of original jurisdiction 
for proper development and adjudication.

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the appellant's 
service-connected psychiatric disability does not warrant an 
increased rating based on the schedular rating criteria but 
there is evidence indicating that he has not worked full-time 
since April 2009 due to his service-connected psychiatric 
disability.  As a result, a referral of the total rating 
claim to the Director of the VA Compensation and Pension 
Service (C&P) for extra-schedular consideration is warranted.  
The authority to assign extraschedular ratings has been 
specifically delegated to the Under Secretary for Benefits 
and the Director of C&P, and not the Board, in the first 
instance.  Therefore, the correct course of action for the 
Board, where it finds that entitlement to an extraschedular 
evaluation may be present, is to identify the issue and 
remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 
(1996). 

Turning to the service connection claims, it does not appear 
that the appellant's entire VA medical treatment records have 
been associated with the claims file.  In April 2008, the 
appellant submitted a written statement in which he reported 
that he had been in receipt of VA medical treatment for his 
wrists and knees at the VAMC in Bellingham, Washington, 
between September 2004 and October 2005.  However, the only 
VA medical records in evidence are from facilities located in 
Kentucky and Illinois.  The rest of the appellant's VA 
treatment records must be obtained and associated with the 
claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

While the appellant was afforded VA medical examinations of 
his wrists and knees, as the medical opinions of record were 
based on incomplete medical records, they are of little or no 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 (2009) is 
completed.  In particular, the AMC/RO should 
notify the appellant of the information and 
evidence needed to substantiate his TDIU claim, 
and of what part of such evidence he should obtain 
and what part the Secretary will attempt to obtain 
on his behalf.

2.  The AMC/RO should contact the appellant to 
obtain the names and addresses of all VA medical 
care providers and treatment centers where he has 
been treated for any wrist or knee problems since 
service.  The AMC/RO should obtain those records 
that have not been previously secured.  In 
particular, this should include the records from 
the VAMC in Bellingham, Washington.

3.  The AMC/RO should contact the appellant to 
obtain the names and addresses of any other post-
service medical care providers, private or 
government, who have treated him for his claimed 
wrist and knee pathology.  After securing the 
necessary release(s), the AMC/RO should obtain all 
records, to include clinic notes, nurses' notes, 
progress notes, operating room reports, physical 
therapy notes, imaging reports and all other 
information.  

4.  To the extent there is an attempt to obtain 
any of these records that is unsuccessful, the 
claims file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of the 
negative results and be given opportunity to 
secure the records.

5.  After completing any additional notification 
and/or development action deemed warranted by the 
record, the AMC/RO should schedule the appellant 
for an orthopedic examination to determine the 
nature, extent, onset date and etiology of his 
claimed wrist and knee pathology.  The claims file 
must be made available to and reviewed by the 
examiner.  Any studies, such as X-rays, deemed 
necessary should be performed.  

The examiner should consider the information in 
the claims file and the data obtained from the 
examination to provide an opinion as to the 
diagnosis and etiology of any wrist and/or knee 
disorder found.  The examiner should offer an 
opinion as to whether the onset of any current 
disorder(s) is attributable to the appellant's 
active military service, as follows:

        (a)  Is the appellant currently diagnosed 
with any chronic wrist or knee disorder, including 
arthritis? 
        
        (b)  What is the likelihood, based on what is 
medically known about any such diagnosed disorder, 
including arthritis, that any of the appellant's 
claimed wrist or knee pathology had its onset 
during his military service from April 2001 to 
September 2004?
        
        (c)  What is the likelihood, based on what is 
medically known about any such diagnosed wrist 
disorder, including arthritis, that any of the 
claimed right or left wrist pathology had its 
onset within one year of separation from service 
in September 2004?
        
        (d)  What is the likelihood, based on what is 
medically known about any such diagnosed knee 
disorder, including arthritis, that any of the 
appellant's claimed right or left knee pathology 
had its onset within one year of his separation 
from service in September 2004?
        
        (e)  What is the likelihood, based on what is 
medically known about orthopedic disorders, 
including arthritis, that any wrist or knee 
symptoms and/or diagnoses documented in service 
were symptoms of a chronic wrist or knee disorder 
as opposed to some other pathology?  

In assessing the relative likelihood as to origin 
and etiology of the conditions specified above, 
the examiner should apply the standard of whether 
it is at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that each claimed 
disorder is causally or etiologically related to 
his active service, or whether such a causal or 
etiological relationship is unlikely (i.e., less 
than a 50 percent probability), with the rationale 
for any such conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

If any opinion and supporting rationale cannot be 
provided without invoking processes relating to 
guesses or judgment based upon mere conjecture, 
the examiner should clearly and specifically so 
specify in the report, and explain why this is so.

6.  Upon receipt of the VA medical examination 
report, the AMC/RO should conduct a review to 
verify that all requested opinions have been 
offered.  If information is deemed lacking, the 
AMC/RO should refer the report to the VA examiner 
for corrections or additions.  See 38 C.F.R. § 4.2 
(If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon 
the rating board to return the examination report 
as inadequate for evaluation purposes.).  

7.  The AMC/RO should submit the TDIU claim and 
the increased psychiatric disability rating claim 
to the Under Secretary for Benefits or Director of 
the Compensation and Pension Service for 
consideration of an extraschedular evaluation 
under both 38 C.F.R. § 4.16(a) and 38 C.F.R. 
§ 3.321(b), i.e., whether the schedular ratings 
are inadequate to compensate for the average 
impairment of earning capacity due to a Veteran's 
disabilities.  Such consideration should address 
both 38 C.F.R. § 4.16(a) and 38 C.F.R. § 3.321(b).  
The Veteran's service-connected psychiatric 
disability, as well as his employment history, 
educational and vocational attainment, and all 
other factors having a bearing on his 
employability (or lack thereof) should be 
considered.  If the AMC/RO finds that an 
additional VA examination is necessary in order to 
decide the claims, such examination should be 
scheduled and conducted.

8.  After all appropriate development has been 
accomplished, the AMC/RO should again review the 
record, including any newly acquired evidence, and 
re-adjudicate the service connection and increased 
rating claims on appeal.  The readjudication 
should reflect consideration of all the evidence 
of record and be accomplished with application of 
all appropriate legal theories, to include 
readjudication of the claim for TDIU and the 
increased rating claim for the psychiatric 
disability on an extraschedular basis, in light of 
the additional evidence obtained.  

9.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement of the 
Case.  The SSOC must contain notice of all 
relevant actions taken on the claims to include a 
summary of the evidence and applicable statutes 
and regulations considered pertinent to the issues 
on appeal.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


